Citation Nr: 0638214	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  05-02 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

Kevin L. Bickel. Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied entitlement to individual 
unemployability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board must remand this claim to ensure full and complete 
compliance with the enhanced duty-to-notify provisions 
enacted by the Veterans Claims Assistance Act.  It cannot be 
said, in this case, that there has been sufficient 
compliance.  When the veteran initially filed his claim, he 
was sent a letter in September 2002.  That letter, however, 
was insufficient since it never notified him what information 
and evidence was needed to substantiate the claim at issue 
here.  While the RO advised the veteran in letters dated 
January 2006 and May 2006 of what the evidence must show in 
order to support his claim for a total disability rating 
based on individual unemployability, 38 C.F.R. § 4.16 (2006), 
it was not followed by readjudication of the claim.  Where 
such notice is needed because of the circumstances of a case, 
(such as failure to give notice of what the evidence must 
show in order to support his claim before the initial 
adjudication of that claim), it must be followed by 
readjudication of the claim for the Board to find there has 
been complete compliance with VA's duty to notify.  See 
Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. Apr. 5, 
2006).  Consequently, the Board can not find that there has 
been complete compliance with VA's duty to notify.  See 
Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. Apr. 5, 
2006).      

It appears that the veteran has applied for disability 
benefits from the Social Security Administration (SSA).  VA 
is required to obtain evidence from the Social Security 
Administration, including any decisions by an administrative 
law judge, and give the evidence appropriate consideration 
and weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  


Accordingly, the case is REMANDED for the following action:

1.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if the records are not 
available.

2.  Obtain the veteran's medical records 
from the VA facilities in Marion and 
Indianapolis for treatment received since 
January 2006.

3.  After completing the above action and 
any other development as may be 
indicated, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran has had an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

_____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


